                                                                            ORDERED ACCORDINGLY.


                                                                             Dated: December 9, 2019




 1
                                                                            _________________________________
 2                                                                          Brenda K. Martin, Bankruptcy Judge

 3

 4

 5
                              IN THE UNITED STATES BANKRUPTCY COURT
 6
                                       FOR THE DISTRICT OF ARIZONA
 7
         In re:                                              Chapter 13
 8
         MARK E. STUART,                                     Case No. 2:19-bk-05481-BKM
 9
                                 Debtor.                     ORDER FOR MATTER HELD
10                                                           UNDER ADVISEMENT
                                                             (Motions at docket nos. 68 & 70)
11

12

13

14                After reviewing the Debtor’s Emergency Motion to Enforce the Bankruptcy Stay Against

15   Creditor City of Scottsdale and For Violation of the Automatic Stay and Request to Prove

16   Compensatory and Punitive Damages Under 11 U.S.C. § 362(k) (docket no. 68) and Debtor’s

17   Emergency Motion for Civil Contempt Order for Creditor City of Scottsdale, its Agent Eric

18   Anderson and its Counsel Katherine Anderson-Sanchez and Vail Cloar for Ongoing Violations of

19   the Automatic Stay Under 11 U.S.C. § 362(a) (docket no. 70), and the City of Scottsdale’s responses

20   thereto (docket nos. 79 and 80), and having heard oral argument of the parties on December 5,

21   2019, this Court ruled from the bench that 1) the bankruptcy stay of 11 U.S.C. § 362(a)1 does not

22
     1
      The Court shall refer herein to the automatic stay of Section 362(a) as the ‘bankruptcy stay’ to avoid any confusion
23   with the Court of Appeals decision to stay, or pause, its proceedings.




Case 2:19-bk-05481-BKM                               1 Entered 12/09/19 15:30:51
                                  Doc 92 Filed 12/09/19                                                     Desc
                                   Main Document    Page 1 of 7
 1   prohibit Debtor from proceeding with his appeal before the Court of Appeals (appellate docket no.

 2   CA-CV 18-0154); and 2) the bankruptcy stay does prohibit the City from pursuing collection of

 3   any judgment or claim sustained or awarded by the Court of Appeals. The Court did not rule as to

 4   whether relief from the bankruptcy stay is necessary for the City to proceed unfettered in the appeal,

 5   as the issue has not been adequately briefed. The Court also took under advisement the issue of

 6   whether the action of the City (or its agents as named in the motions) in filing Appellees’ Notice of

 7   Bankruptcy Filing And Request to Stay Proceedings with the Court of Appeals (the “Stay Notice”)

 8   constituted an action to control an asset of the estate in violation of the bankruptcy stay and, if so,

 9   whether the City (or its agents) should be sanctioned or otherwise held liable for damages. The

10   Court is now ready to rule on the matters taken under advisement.

11          The Debtor urges the Court to determine that the Stay Notice was an action to control an

12   asset of the Debtor’s estate (ie: the appeal) in violation of the automatic stay of Section 362(a)(3).

13   Notably, the Stay Notice advises the Court of Appeals of Debtor’s Chapter 13 filing and requests

14   as follows:

15          Among other things, the issues in this matter include a judgment entered against
            Mark Stuart. In accordance with the ‘automatic stay’ of 11 U.S.C. Section 362, the
16          City requests that all pending matters in this case, including any scheduled hearings,
            be stayed pending resolution from the bankruptcy proceedings.
17
            In response to the Notice of Stay, the Court of Appeals allowed the Debtor to respond, to
18
     explain why the matter should not be stayed. The Debtor did so, citing a myriad of cases for the
19
     proposition that whether an action is stayed under Section 362(a) is determined by whether the
20
     action began as an action by or against the debtor. See, e.g., In re Miller, 397 F.3d 726, 729 (9th
21
     Cir. 2005) (“The automatic stay is applicable only to proceedings against the debtor.”); and
22
     Eisenger v. Way (In re Way), 229 B.R. 11, 13 (9th Cir. BAP 1998). As the Debtor correctly argues,
23




Case 2:19-bk-05481-BKM        Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51                 Desc
                               Main Document    Page 2 of 7
 1   actions originally commenced by a debtor are generally not stayed, whereas actions commenced

 2   against a debtor generally are.

 3          Of course, case law is equally clear that, although an action commenced by a debtor is not

 4   stayed by a bankruptcy filing, and a defendant may generally defend itself without violating the

 5   stay, counterclaims or actions brought by a defendant against the debtor are stayed. See, e.g., In re

 6   Miller, 397 F.3d at 731-732 (noting that, while “there is substantial authority that the stay is

 7   inapplicable to postpetition defensive actions in a prepetition suit brought by the debtor,” an

 8   attorney fee claim arising from defendant’s counterclaim was stayed upon plaintiff’s bankruptcy);

 9   and Parker v. Bain, 68 F.3d 1131 (9th Cir. 1995) (debtor’s counterclaim was not stayed upon

10   chapter 11 filing, though main case against debtor was stayed). Accordingly, under such

11   circumstances, a debtor may be free to proceed in the action unfettered by the bankruptcy filing,

12   while the non-debtor party is not.

13          In this case, the City concedes that the bankruptcy stay did not stay Debtor from proceeding

14   with the appeal and the Court has so ruled. With that issue resolved, the Debtor argues this Court

15   must find the City violated the bankruptcy stay by requesting the Court of Appeals stay the appeal.

16          As noted, Debtor’s argument rests on the premise that the City’s action in filing the Stay

17   Notice constituted an action to control an asset of the estate. However, the Debtor has cited no cases

18   (and the Court is aware of none) holding that notifying a court incorrectly that a stay is in place

19   constitutes an act of control. The Debtor does cite to cases where courts have held that injunctive

20   actions by defendants have been stayed, but those are clearly distinguishable from the situation here

21   where the City merely requested the Court of Appeals pause the Debtor’s appeal.

22          The closest case the Court could find to a similar situation (and not very) is Sternberg v.

23   Johnston, 582 F.3d 1114 (9th Cir. 2009), where the debtor’s soon to be ex-spouse urged the family




Case 2:19-bk-05481-BKM        Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51                 Desc
                               Main Document    Page 3 of 7
 1   state court to proceed to hear her motion for contempt against her husband. The spouse in Johnston

 2   wrongly urged the family state court that her husband’s bankruptcy did not stay the proceeding

 3   before it, which proceeding resulted in an arrest warrant being issued against the husband. The

 4   bankruptcy court thereafter quashed the warrant as void and the debtor sued the spouse for violating

 5   the bankruptcy stay. Ultimately, the Ninth Circuit ruled that the spouse not only violated the stay

 6   by urging the family state court to issue the warrant, but by continuing to urge on appeal that the

 7   family state court’s order was not void.

 8            Of course, in this case, the City did not request the Court of Appeals act in violation of the

 9   stay. Even assuming the City misled the Court of Appeals about the effect of the bankruptcy stay,

10   in stark contrast to Johnston, it cannot be argued that the Court of Appeals violated the bankruptcy

11   stay by choosing to postpone matters on its calendar.

12            The Court of Appeals’ Order Staying Appeal was of the generic type this Court sees

13   routinely in response to suggestions of bankruptcy. The Court of Appeal stayed/paused the

14   proceeding before it, as it is entitled to do for any reason of its choosing.2 It is generally understood

15   that trial and appellate courts routinely stay entire proceedings—even when the entire proceeding

16   is not impacted by the bankruptcy, so that one or more parties may take necessary steps to seek

17   relief form the bankruptcy stay if appropriate to preserve their rights. Moreover, in this instance, it

18   is not completely clear that the stay did not impact the City. While the City does not have

19   counterclaims (which would clearly be stayed), it may determine it needs stay relief to pursue fees

20   and costs (or even sanctions) on appeal.3 Although the parties have not briefed this issue, it appears

21
     2
       Clearly, the Court of Appeals has the discretion to manage its calendar and this Court has no jurisdiction to hold
22   otherwise.
     3
       Debtor also argues that the City is violating the bankruptcy stay by not seeking relief to proceed in the appeal. Such
23




Case 2:19-bk-05481-BKM            Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51                             Desc
                                   Main Document    Page 4 of 7
 1   the Ninth Circuit Bankruptcy Appellate Panel has at least considered that relief might be necessary

 2   under such circumstances. See, In re Merrick, 175 B.R. 333, 337-338 (9th Cir. BAP 1994) (noting

 3   in its analysis, but not determining, that an award of fees might constitute an action against the

 4   estate requiring stay relief). The City may have simply been acting cautiously in seeking a stay, and

 5   certainly the Court of Appeals was, which is its prerogative.4

 6            While the Debtor may be unhappy with the Court of Appeals decision, the Court finds the

 7   City’s filing of the Notice of Stay requesting the Court of Appeals pause its proceeding was not an

 8   action to control an asset of the estate under Section 362(a)(3). Accordingly, the City did not violate

 9   the bankruptcy stay. Likewise, there was no contempt and no sanctions can be due.5

10            The Court is cognizant that the Debtor believes the Stay Notice was a deliberate, tactical

11   move by the City to postpone or deprive him of his day in court. This argument might be difficult

12   to prove given the Court ruling here, but if, in fact, the City acted in bad faith by filing its Notice

13   of Filing, the proper forum to address it is the Court of Appeals, as the court before which such

14   conduct occurred.6

15
     argument has no merit. The appeal can proceed when the Court or Appeals determines it should. If the City
16   participates in the appeal, it will have to determine (at its peril, if wrong) whether its actions implicate the bankruptcy
     stay and whether relief is required.
17
     4
       Importantly, the Court of Appeals did not rule regarding the bankruptcy stay and did not order the City (or any other
18   party) to move for relief. Rather, it directed the Debtor to advise it in an order was entered terminating any stay or
     dismissing the case. Because the Court of Appeals asserted no jurisdiction with respect to the bankruptcy stay,
     Debtor’s argument that the Court of Appeals lacks subject matter jurisdiction is without merit.
19
     5
       Moreover, to hold otherwise would be unwise from a policy perspective. Given the steep sanctions that can follow
20   from a stay violation, to find a violation under circumstances where the creditor was being overly cautions to not
     violate the stay, would set a dangerous precedent.
21   6
       The Court takes no position as to whether the facts support Debtor’s argument but notes that the suggestion of
     damages arising from the City’s conduct may be undermined by the Debtor’s own inaction. Following the Order
22   Staying Appeal, the Debtor could have reported back to the Court of Appeals (as directed) that the City was not
     proceeding to seek relief with the bankruptcy court and requested the appeal proceed with or without the City’s
23




Case 2:19-bk-05481-BKM             Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51                              Desc
                                    Main Document    Page 5 of 7
 1            Based on the foregoing, the Court hereby orders that Debtor’s motions are granted in part,

 2   and denied in part, as follows:

 3            1) granted to the extent that the bankruptcy stay of 11 U.S.C. § 362(a) does not stay the

 4                 Debtor from proceeding with its appeal (CA-CV 18-0154);

 5            2) granted to the extent that the bankruptcy stay of 11 U.S.C. § 362(a) does stay the City

 6                 of Scottsdale from attempting to collect on the judgment awarded to it in the state court

 7                 action;

 8            3) denied to the extent that the Court finds the City (and its agents) did not violate the

 9                 bankruptcy stay by filing Appellees’ Notice of Bankruptcy Filing And Request to Stay

10                 Proceedings in CA-CV 18-0154 or by failing to file a motion for relief in this Court;

11                 and

12            4)    denied to the extent, that there has been no contempt and no damages will issue.

13                                                           ORDERED ACCORDINGLY.

14

15

16

17   ...

18   ...

19   ...

20

21
     participation. He could also have attempted to persuade this Court to lift the stay as to the City, if he believed the stay
22   impeded the City’s participation in the appeal. He did none of these things. Further, his suggestion that the City
     exposed him to sanctions rings hollow insofar as the sanctions are wholly within his control, as they are to be
     considered only in the event Debtor fails to notify the Court of Appeals of any orders issued in the bankruptcy that
23   affect the stay.




Case 2:19-bk-05481-BKM             Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51                              Desc
                                    Main Document    Page 6 of 7
 1   Copies emailed this 9th day
     of December 2019, to:
 2
     Mark E. Stuart
 3   8629 E. Cheryl Drive
     Scottsdale, AZ 85258
 4   Email: mstuart1789@gmail.com
     Debtor
 5
     Katherine Anderson Sanchez
 6   DICKINSON WRIGHT PLLC
     1850 N. Central Avenue
 7   Suite 1400
     Phoenix, AZ 85004
 8   Email: ksanchez@dickinsonwright.com
     Attorneys for City of Scottsdale
 9
     By: /s/Rachael M. Stapleton
10           Judicial Assistant

11

12

13

14

15

16

17

18

19

20

21

22

23




Case 2:19-bk-05481-BKM      Doc 92 Filed 12/09/19 Entered 12/09/19 15:30:51   Desc
                             Main Document    Page 7 of 7
